CONSULTING AGREEMENT
 
1. Parties
 
    This Consulting Agreement (this “Agreement”) is made and entered into
effective as of the first day of November, 2009 (the “Effective Date”), by
Arrayit Corporation (the “Company”), a Nevada corporation, whose address is 524
East Weddell Drive, Sunnyvale, California 94089 and William L. Sklar (the
“Consultant”), a citizen and resident of Canada whose address is 513 Roselawn
Avenue, Toronto, Ontario, M5N 1K2, Canada.
 
2. Recitals

    2.1. This Agreement is made with reference to the following facts and
circumstances:
 
(a) The Company is in the business of discovery, development and manufacture of
proprietary life science technologies and consumables for disease prevention,
treatment and cure.
 
(b) The Consultant is an experienced and qualified corporate executive as well
as a financial expert who is capable of serving as a director and chief
financial officer of the Company.
 
(c) The Company wishes to engage the Consultant to serve as a director and chief
financial officer of the Company, on the terms set forth in this Agreement.
 
(d) The Company wishes to appropriately compensate the Consultant commensurate
with his duties and responsibilities, but does not presently have sufficient
cash resources to do so and does not have sufficient authorized but unissued
common stock to compensate the Consultant.
 
(e) The Company is in the process o taking the necessary corporate and
regulatory action to increase the number of common shares the Company is
authorized to issue.  The date on which such increase is effective is referred
to herein as the “Authorization Date.”


    2.2 In consideration of these recitals and the mutual promises set forth
below, the Company and the Consultant are entering into this Agreement.
 
3. Engagement


3.1. Engagement. The Company hereby engages the Consultant to perform the
Services described in paragraph 3.3 of this Agreement (the “Engagement”), and
the Consultant hereby accepts the Engagement and agrees to perform the Services,
on the terms set forth in this Agreement.
 
3.3. Term. The term of the Consultant’s Engagement under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date and ending when
either the Consultant or the Company terminates the engagement as provided in
section 4 of this Agreement.
 
3.2. Services. The scope of the services (the “Services”) to be rendered by the
Consultant to the Company under this Agreement is, but is not limited to, the
following:
 
(a) Promote the interests, within the scope of his duties, of the Company and
devote his part working time and efforts to the Company’s business and affairs;
(b) Serve as Chief Financial Officer of the Company, reporting directly to the
Chief Executive Officer of the Company;
 
(c) Serve as a Director of the Company and a member of the Company’s board of
directors; and
 
(d) Perform the duties and services consistent with the title and function of
such offices, including without limitation, those, if any, set forth in the
bylaws of the Company or as specifically set forth from time to time by the
Company’s Board of Directors.

 
1

--------------------------------------------------------------------------------

 

3.3. Timeline. The Consultant shall begin the Services on the Effective Date and
shall continue to provide the Services until the termination of this Agreement.
 
3.4. Company’s Cooperation. The Company shall cooperate with the Consultant in
the Consultant’s performance of the Services and shall provide the Consultant
with all information relating to the Company that the Consultant may reasonably
request in a timely manner.
 
3.5. Ownership of Work Product and Intellectual Property; Company’s License. All
information created, developed, assembled, prepared or otherwise furnished by
the Consultant in performing the Services, including any preliminary, interim
and final reports, in whatever format, whether written, printed, photographic,
magnetic, electronic or other (collectively, the “Work Product”), is and shall
remain the property of the Corporation. The Consultant acknowledges that the
Company has the universal sole and exclusive copyright to the Work Product.
 
3.6. No Capital Raising Services. The Services do not include initiating or
taking a leading role: (i) in connection with the offer or sale of securities in
any capital-raising transaction, or (ii) directly or indirectly promoting or
maintaining a market for any of the Company’s securities.
 
3.7. Relationship. The relationship between the Company and the Consultant
created by this Agreement is that of independent contractor, and the Consultant
is not and shall not be deemed to be an employee of the Company for any purpose.
 
3.8. Location for Performance of Services. This is an outsourced engagement, and
the Company and the Consultant intend that the Consultant shall perform the
Services primarily from the Consultant’s offices. The Consultant shall not be
required to perform any Services in the United States, or in any manner that
would subject the Consultant’s Fee (defined in section 4 below) to U.S. federal
or state income taxation. The Consultant shall be reasonably available by
telephone to consult with the Company. The Consultant shall, if requested by the
Company and at the Company’s expense, attend meetings of the Company’s board of
directors.
 
3.9 Time; Non-exclusive. The Consultant shall devote as much time to the
performance of the Services as is reasonably necessary, but the Consultant shall
not required to devote any fixed number of hours or days to the performance of
the Services.  The Company understands and acknowledges that the Consultant has
and will continue to have other clients and business, and agrees that the
Engagement is non-exclusive.
 
      3.10. Support Staff and Facilities. The Consultant shall furnish the
Consultant's own support staff, office, telephone, and other facilities and
equipment necessary to the performance of the Services, and the Company shall
not be required to provide the Consultant with any such staff, facilities or
equipment.

 
4. Consultant’s Compensation and Expenses


4.1. Consultant’s Fee. On the Authorization Date, the Company shall issue the
Consultant 150,000 shares of the Company’s common stock (the “Shares”) as
compensation for the services and reimbursement of expenses for the period
beginning February 2008 and ending on the Effective Date.  Commencing on the
Effective Date, the Company will compensate the Consultant for the services
rendered by him by payment of $5,000 per month (the “Consultant’s Fee”).  At the
end of each calendar quarter, any part of the Consultant’s Fee not paid in cash
for the quarter then ending, shall be paid in Shares with a market value of
$15,000 less the amount or amounts paid in cash during the quarter.  The “Market
Value” is an amount equal to the volume weighted average price (the "VWAP") of
the Common Stock as listed on a Principal Market (as defined herein), as quoted
by Bloomberg L.P.  Principal Market" shall mean The Financial Industry
Regulatory Authority's Over-The-Counter Bulletin Board, Nasdaq SmallCap Market,
or NYSE American Stock Exchange.  If the Common Stock is not traded on a
Principal Market, the Closing Bid Price shall mean, the reported Closing Bid
Price for the Common Stock, as furnished by the Financial Industry Regulatory
Authority, for the applicable periods.
 

 
2

--------------------------------------------------------------------------------

 

4.2. Shares; Certificate; Company Plan. On the Authorization Date, the Company
shall issue and deliver a certificate for the 150,000 Shares to the Consultant,
registered in the name of the Consultant, containing the customary restrictive
legend for securities issued without registration under the Securities Act of
1933. The Company shall irrevocably instruct its transfer agent to issue the
certificates representing the Shares and deliver the Shares, so registered, to
Consultant.
 
4.3. No Offset, Withholding, Taxes. The Company shall pay the Consultant the
Consultant’s Fee without offset, withholding, or other deductions of any kind,
whether for taxes or otherwise.  The Consultant shall indemnify the Company
against and hold it harmless from any taxes owed by the Consultant on the
Consultant’s Fee to the United States or any state or other political
subdivision thereof.
  
  4.4. The Consultant’s Expenses. Except for expenses that the Company has
agreed to pay pursuant to paragraph 3.8 of this Agreement, or such other
expenses as the Company shall agree in writing to pay or reimburse to
Consultant, the Consultant shall pay all expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement.
 
5.  
 Representations and Warranties



5.1. Representations and Warranties of the Company. The Company represents and
warrants to the Consultant that:
 
(a) Incorporation, Good Standing, and Due Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the state of Nevada, with full corporate power and authority to conduct
the business in which it is now engaged and in which it proposes to be engaged
in, to own or use the assets that it purports to own or use; and the Company is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the assets owned or used by it, or the nature of the activities
conducted by it, requires such qualification.
 
(b) Corporate Power and Authority.  The execution, delivery and performance of
this Agreement by the Company, including the issuance of the Shares, have been
duly authorized by all necessary corporate action of the Company, and do not and
will not (i) require any consent or approval of the Company’s shareholders; (ii)
contravene the Company’s certificate of incorporation or bylaws; (iii) violate
any provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Company; or (iv) result in a breach of or constitute a default under any
agreement or other instrument to which the Company is a party.
 
(c) Legally Enforceable Agreement. This Agreement is the, legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.
 
(d) Reporting Company. The Common Stock is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”); the Company is a reporting company
under the Exchange Act, and has filed in a timely manner all statements, reports
and other documents required to be filed by it under the Exchange Act and the
regulations of the SEC.


(e) The Shares. The Shares are duly and validly authorized, and when issued will
be fully paid, nonassessable, and duly and properly issued pursuant to and in
accordance with the Plan.
 

 
3

--------------------------------------------------------------------------------

 

3.2. Representations and Warranties of the Consultant.  The Consultant
represents and warrants to and covenants with the Company that:
 
(a) Citizenship and Residence. The Consultant is a citizen and resident of
Canada.
 
(b) Power and Authority. The execution, delivery and performance by the
Consultant of this Agreement, does not and will not (i) violate any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the
Consultant; (ii) result in a breach of or constitute a default under any
agreement or other instrument to which the Consultant is a party.
 
(c) Legally Enforceable Agreement.  This Agreement is the, legal, valid and
binding obligation of the Consultant, enforceable against the Consultant in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.
 
(d) Knowledge and Experience. The Consultant has such knowledge and experience
in financial and business matters that the Consultant, either alone or together
with the Consultant’s financial advisors, is capable of evaluating the merits
and risks of the Consultant’s election to receive the Consultant’s Fee in the
form of the Shares, rather than in cash.
 
(e) Securities Laws. The Consultant acknowledges receipt of advice from the
Company that (i) the Shares have not been registered under the Securities Act or
qualified under any state securities or “blue sky” laws; (ii) it is not
anticipated that there will be any public market for the Shares; (iii) the
Shares must be held indefinitely and the Consultant must continue to bear the
economic risk of the investment in the Shares unless the Shares are subsequently
registered under the Securities Act and such state laws or an exemption from
registration is available; (iv) Rule 144 promulgated under the Securities Act
(“Rule 144”) is not presently available with respect to the sales of any
securities of the Company, and the Company has made no covenant to make Rule 144
available; (v) when and if the Shares may be disposed of without registration in
reliance upon Rule 144, such disposition can be made only in limited amounts in
accordance with the terms and conditions of such Rule; (vi) the Company files
reports with the Commission to make public information concerning the Company
available as required by the Securities Exchange Act of 1934; (vii) a
restrictive legend shall be placed on the certificates representing the Shares;
and (viii) a notation shall be made in the appropriate records of the Company’s
transfer agent indicating that the Shares are subject to restrictions on
transfer and the appropriate stop-transfer restrictions will be issued to such
transfer agent with respect to the Shares.


4. Termination
 
4.1. Termination by the Company.  The Company may terminate this Agreement at
any time by giving the Consultant written notice of its election to do so.  If
the Company terminates this Agreement for any reason, the Consultant’s Fee shall
be paid up to and including the effective date of the termination.
  
  4.2. Termination by the Consultant.  The Consultant may terminate this
Agreement at any time by giving the Company written notice of his election to do
so.  If the Consultant terminates this Agreement for any reason, the
Consultant’s Fee shall be paid up to and including the effective date of the
termination.
 
 
4

--------------------------------------------------------------------------------

 
5. Confidential Information
 
5.1. The Company’s Confidential Information. The Consultant understands,
acknowledges and agrees that the Company has acquired, created and developed and
will continue to acquire, create and develop proprietary and confidential
information regarding its customers, operations, methods of doing business,
research and development, know-how, processes, trade secrets, computer programs
and models, algorithms, finances (including all non-public financial statements
and information), and other proprietary and confidential information belonging
to the Company in whatever form, including written, magnetic, electronic and
photographic. The Consultant also understands that in the course of the
Consultant’s engagement under this Agreement the Consultant will be exposed to
and will have the opportunity to learn about the Company’s confidential
information. As used in this Agreement, the term, “Confidential Information,”
includes all documents, materials, and information concerning the Company, or
its existing or prospective clients or customers, that are furnished, made
available, or otherwise disclosed to the Consultant by the Company or on its
behalf, except information that was or becomes generally available to the public
other than as a result of its disclosure by the Consultant.
 
5.2. Confidentiality Agreement. The Consultant agree to keep all Confidential
Information strictly confidential, and to not disclose any Confidential
Information to any person for any purpose, except (i) to other employees of the
Company as may be required in the course of the Engagement, and (ii) as may be
legally required pursuant to paragraph 5.3 below.
 
5.3 Notice to Company. If I am requested or required by valid legal process
(such as subpoena, search warrant or court order) to disclose any information
(including any Confidential Information) supplied to or acquired by me in the
course of my employment with the Company, the Consultant will immediately notify
the Company of receipt of such legal process as far in advance of such
disclosure as is possible in order that the Company may seek, at its expense, an
appropriate protective order, and the Consultant will make reasonable efforts to
cooperate with the Company should it seek such an order.
 
6. General Provisions
 
    6.1. Consultant Not Doing Business in US. The Company acknowledges and
agrees that (i) the Consultant's negotiation and execution of this Agreement has
occurred outside of the jurisdiction of the United States, (ii) the Consultant's
performance of this Agreement will occur outside of the jurisdiction of the
United States, and (iii) the Consultant's negotiation, execution and performance
of this Agreement do not and will not constitute the Consultant's doing business
within the jurisdiction of the United States for any purpose whatsoever.
 
    6.2. Entire Agreement; Modification; Waivers. This Agreement contains the
entire agreement of the Company and the Consultant with respect to the
Engagement, and supersedes any prior agreements with respect to its subject
matter. There are no agreements, understandings or arrangements of the parties
with respect to the subject matter of this Agreement that are not contained
herein.  This Agreement shall not be modified except by an instrument in writing
signed by the parties. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the party making the waiver. The
waiver of any provision of this Agreement shall not be deemed to be a waiver of
any other provision or any future waiver of the same provision.
 
    6.3. Notices. All notices given under this Agreement shall be in writing,
addressed to the parties as set forth below, and shall be effective on the
earliest of (i) the date received, or (ii) on the second business day after
delivery to a major international air delivery or air courier service (such as
Federal Express or Network Couriers):

If to the Company:
 
Arrayit Corporation
524 East Weddell Drive
Sunnyvale, California 94089
Attention: Rene' A. Schena
Chief Executive Officer
 
 
If to the Consultant:
 
William L. Sklar
513 Roselawn Avenue
Toronto, Ontario
M5N 1K2
Canada
 
 
6.4. Governing Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Nevada; provided, however, that if any
provision of this Agreement is unenforceable under such law but is enforceable
under the laws of the State of California, then California law shall govern the
construction and enforcement of that provision.
 
6.5. Dispute Resolution—Mandatory Arbitration. Any dispute, controversy or claim
arising out of or relating to this Agreement or to a breach hereof, including
its interpretation, performance or termination, shall be finally resolved by
arbitration. The arbitration shall be conducted by three (3) arbitrators, one to
be appointed by the Company, one to be appointed by Consultant, and the third to
be nominated by the two arbitrators so selected or, if they cannot agree on the
third arbitrator, by the President of the American Arbitration Association. In
the event any such dispute, controversy or claim involves a claim of damages for
fifty-thousand United States dollars ($50,000 U.S.) or less, the arbitration
shall be conducted by one
(1) arbitrator appointed by the Company and the Consultant, or if they cannot
agree on an arbitrator, by the President of the American Arbitration
Association.
 
6.6. Jurisdiction and Venue.  The Superior Court of the County of Santa Clara
sitting in the City of San Jose, California, (the “California Court”) shall have
exclusive jurisdiction to hear, adjudicate, decide, determine and enter final
judgment in any action, suit, proceeding, case, controversy or dispute, whether
at law or in equity or both, and whether in contract or tort or both, arising
out of or related to this Agreement, or the construction or enforcement hereof
or thereof (any such action, suit, proceeding, case, controversy or dispute, a
“Related Action”), that is not subject to or determined by the mandatory
arbitration clause set forth in paragraph 6.5 of this Agreement. The Company and
the Consultant hereby irrevocably consent and submit to the exclusive personal
jurisdiction of the California Courts to hear, adjudicate, decide, determine and
enter final judgment in any Related Action. The Company and the Consultant
hereby irrevocably waive and agree not to assert any right or claim that it, he
or she is not personally subject to the jurisdiction of the California Courts in
any Related Action, including any claim of forum non conveniens or that the
California Courts are not the proper venue or form to adjudicate any Related
Action. If any Related Action is brought or maintained in any court other than
the California Courts, then that court shall, at the request of the Company or
the Consultant, dismiss that action. Either party may enter a judgment rendered
by the California Courts under this Agreement for enforcement in any court
having jurisdiction over the party against whom such judgment is taken, and the
party against whom such judgment is taken shall not contest the authority of
such courts to enforce such a judgment. The prevailing party in any Related
Action shall be entitled to recover that party’s reasonable costs of suit,
including reasonable attorney’s fees.
 
6.7 Binding Effect.  This Agreement shall be binding on, and shall inure to the
benefit of the company and the Consultant, and their respective successors in
interest.
 
6.8 Construction, Counterparts. This Agreement shall be construed as a whole and
in favor of the validity and enforceability of each of its provisions, so as to
carry out the intent of the parties as expressed herein. Heading are for the
convenience of reference, and the meaning and interpretation of the text of any
provision shall take precedence over its heading. This Agreement may be signed
in one or more counterparts, each of which shall constitute an original, but all
of which, taken together shall constitute one agreement. A faxed copy or
photocopy of a party’s signature shall be deemed an original for all purposes.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
The Company:
 
ARRAYIT CORPORATION
 
 
By:_____________________________________
    Rene' A. Schena
    Chief Executive Officer
 
 
The Consultant:
 
 
By:_____________________________________
    William L. Sklar
    
 